Per Curiam. On January 23, 2003, we delivered a per iam. opinion in this matter directing Mr. Warren’s attorney, Gina H. Reynolds, to file within thirty days from the date of that opinion, a motion and affidavit accepting fault for an untimely notice of appeal and record. On February 20, 2003, Ms. Reynolds requested, among other things, this court’s reconsideration of its January 23 per curiam. Ms. Reynolds relates that Mr. Warren refused to communicate with her immediately after his trial, and she also was not notified of Warren having filed a pro se notice of appeal. Earlier in this proceeding, on January 3, 2003, Ms. Reynolds stated that Warren had never alleged that he asked her to appeal. Ms. Reynolds requested she be relieved as counsel. On March 3, 2003, Warren filed a response, stating he did inform Ms. Reynolds that he would like to appeal, and he denied that he refused to communicate with Ms. Reynolds after his trial.  We remand this matter to the trial court for a hearing to settle the record in order to determine whether Mr. Warren had requested his trial counsel, Ms. Reynolds, to file a notice of appeal and whether Ark. R. App. P. — Crim. 16 had been complied with. See Strom v. State, 346 Ark. 160, 55 S.W.3d 297 (2001).